IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DIANE R. GOCHIN,                       : No. 25 MM 2015
                                       :
                   Petitioner          :
                                       :
                                       :
             v.                        :
                                       :
                                       :
COURT OF COMMON PLEAS,                 :
                                       :
                   Respondent          :


                                    ORDER



PER CURIAM

      AND NOW, this 11th day of March, 2015, the Application for Extraordinary or

King’s Bench Relief is DENIED.